ON MOTION ROR REHEARING.
Russell, J.
The motion for rehearing invokes the exercise of •this court’s power to make a final disposition of a cause. It is •asked that this court direct the judge of the city court to dismiss the case as to Turner and Hagan, and let the verdict stand as against the defendant company, and that the judgment be reformed accordingly. The motion for rehearing is based upon the allegation that the court overlooked the case of Irwin v. Riley, 68 Ga. 605. We assume that the learned counsel for plaintiff in error intended to say that the court, perhaps, misconceived the decision in that case; for it is cited in the original opinion. In passing upon this case, we dealt at some length with the question of the Court of Appeals’s directory power, and think we made clear that this court possesses, in any proper case, the power to give final disposition to a case. We did not lose sight of the fact that it was within the power of the court to give the present case the disposition now sought by the plaintiff in error in his motion for rehearing; and while, incidentally to our discussion of the subject, we quoted from the request of the plaintiff in error, as embodied in the brief, we did not mean to hold, nor can it be inferred that the court did hold, that in giving direction to a cause, the exercise of its power is limited to the request of either or both of the parties. The direction to be given should be that which is right and proper in the particular ease.
After a careful consideration of the motion for rehearing, this •court reiterates its opinion, and holds that there is not only no reason why this court should direct a final disposition of the case, but manifest reasons why it should not overrule the discretion of the trial judge in granting a new trial. As heretofore pointed out, *730it appears that the judge of the city court exercised his discretion in passing upon the motion for new trial. The new trial ordered is the first grant of a new trial. We have not held, and can not hold, upon review of the evidence adduced upon the trial, that a verdict is demanded against any of the defendants. We can only say, as we have previously said, that the evidence might have-authorized a verdict against the Southern Eailway Company, and. did not authorize a verdict against the other two defendants. However, the testimony was not undisputed even as to the defendant that we held might have been liable; and in this view of the case, how could' this court hold, as a matter of law, that the trial judge was satisfied with the verdict, even as to that defendant, — the Southern Eailway Company? We do not think it can be assumed, from the judge’s order granting a new trial, that he was satisfied with the verdict, either in the conclusion reached, or in the amount of the finding. The judgment of a trial court is to be measured by its correctness, rather than by the reasons assigned for its rendition. We can not say that the verdict rendered against the Southern Eailway Company was demanded by the .evidence; and that the judge would have erred in granting a new trial if he had possessed the power (which this court has) to eliminate the other-two defendants, Hagan and Turner, from the judgment. If we could say this, we would feel it our duty to direct that Hagan and Turner be stricken from the judgment, and that judgment be-entered up in the city court against the defendant railway company in accordance with the finding of the. jury against it. As we-can not say that the verdict was demanded as to any of the defendants in this case, to direct a judgment which would effect a. final disposition of the ease would be an arbitrary invasion and overruling of the discretion of the trial judge, which would not be-proper on the part of this court, except in a case where the trial judge had palpably abused his discretion in granting a new trial,, and where the finding reached was the only lawful conclusion from the evidence. As we stated in the opinion, the judgment of a. trial court granting a new trial will be affirmed if it is right for-any reason. And we can not concur in the opinion that it is to-be inferred, in a case where the jury finds contrary to the evidence- or contrary to the charge of the court (even though it transpires-that the instructions of the court were erroneous), that for that, *731reason the judge approves the verdict upon a particular part of the case, or as to one of the parties to the cause. In the opinion of this court, regardless of the reasons which may have most influenced the trial judge in granting a new trial, and though this court has the power to finally dispose of any cause, we do not see (upon a review of the evidence in the record) that this case differs from any other in which there are issuable facts that a jury, and not this court, should determine. And, certainly, the rule is well settled that the first grant of a new trial, where issues of fact are involved, should not be disturbed by a reviewing court. The motion for rehearing is therefore denied.